DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 03/07/2022. Claims 1, 4-5, 7-21 have been amended to correct typographic errors. Claim 1 has been further amended to include limitations of claim 6, and claim 6 is accordingly canceled. These amendments are supported by the specification as filed. Applicant submits no new matter is entered. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to prior art rejections under 35 U.S.C. 102 and 103 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-21 are allowed. These claims have been renumbered as 1-20.
Prior art reference Chen (US 20150279052 A1) discloses “moving objects detected by some existing methods during low-to-high bit-rate variation normally exhibit serious artifact generation due to misjudgment of most background signals as belonging to moving objects in high bit-rate environments. To remedy such problem, after the structure of the PCA-based RBF network is established, the processing unit 312 may receive a current incoming frame and partitions the current incoming frame into a plurality of current incoming blocks (Step S408). In the present embodiment, the current incoming frame may be the next frame received after the aforementioned sequence of incoming frames. The YC.sub.bC.sub.r components of each current incoming pixel p.sub.t are delivered to the input of the PCA-based RBF network. The processing unit 312 may divide the current 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… generating a characteristic data of each of N sub-region images of an interested region of N parent images;
classifying the N sub-region images to image groups of [[in]] M image groups according to the characteristic data of each of the N sub-region images;
obtaining a motion level of each of the M image groups according to a motion area of each of the N sub-region images;
determining whether each of the image groups belongs to a background image group or a foreground image group according to the motion level of each of the image groups and an image quantity of each of the image groups;
wherein M and N are positive integers:
wherein the method further comprises obtaining a motion block quantity of each of the N sub-region images, which is based on a motion vector of plural blocks of each sub-region image, thereby using the motion block quantity of each sub-region image as a motion level of each sub-region image.”

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190005653 A1
US 20150262374 A1
US 20110157392 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665